Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 2013, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the Board’s finding that *1316claimant lied to her employer and lost her employment under disqualifying circumstances (see Matter of Cincu [Sutton House, Inc.—Commissioner of Labor], 43 AD3d 528, 529 [2007], lv denied 10 NY3d 714 [2008]; Matter of Jung-Szayer [Commissioner of Labor], 21 AD3d 1173, 1174 [2005], lv denied 7 NY3d 706 [2006]). Claimant, a hospital secretary, was temporarily assigned to field telephone calls from patients needing to reschedule chemotherapy appointments in the wake of Hurricane Sandy. The employer’s vice-president for oncology services testified that claimant asked to be restored to her regular duties because she had only fielded four telephone calls over the course of her shift. The vice-president later showed claimant a computer output telephone log that indicated that she had actually answered 24 phone calls, and terminated her after she continued to insist that she answered four. “Claimant’s testimony to the contrary, and any further inconsistencies in the testimony, presented credibility issues for the Board to resolve” (Matter of Gooch [Paul A. Boronow, P.C.—Commissioner of Labor], 107 AD3d 1292, 1293 [2013] [citations omitted]).
Peters, PJ., Lahtinen, Egan Jr., Lynch and Devine, JJ., concur.
Ordered that the decision is affirmed, without costs.